DETAILED ACTION
This is the final Office action on the merits. Claims 34-62 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2022, 07/28/2022, 08/02/2022, 08/04/2022, and 08/12/2022 were considered by the examiner.

	
Response to Amendment
The amendments filed on 10/13/2022 are sufficient to overcome the objections to the specification and drawings.
The amendments are sufficient to overcome the rejections of claims 34, 40, 43, 45-47, 49, 50, and 52-55 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 35, 36, 39, 56, and 58 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and Dussan (US 20170242104 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 35, 37, 38, 56, 57, and 59-62 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and Neumann et al. (US 20160006914 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 41 and 44 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and Campbell et al. (US 20190107623 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 42 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and Mayor et al. (US 7583364 B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 48 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and O’Neill et al. (US 20100053715 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 51 under 35 U.S.C. 103 as being obvious over Hughes et al. (US 20190310351 A1), in further view of Adachi et al. (US 20050219504 A1) and Bai et al. (US 20130076852 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 40, 41, 43-47, 49, 50, and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), and Curatu (US 20180284234 A1).

Regarding claim 34 Hughes et al. teaches a light detection and ranging (LiDAR) system for use with a vehicle, comprising:
	a light source operative to transmit light energy (FIG. 2, light source 12, Paragraph [0053]);
	a polygon structure that controls a lateral angle of a field of view of the LiDAR system (FIG. 2, polygon mirror 52, Paragraph [0101]. Rotates along the x-axis, which is illustrated as lateral.), [1…]; and
	a moveable mirror positioned to redirect light energy passing between the light source and the polygon structure (FIG. 2, scan mirror 60, Paragraph [0097].), the moveable mirror operative to control a vertical field of view of the LiDAR system (FIG. 2, scan mirror 60, Paragraph [0101]. Rotates along the y-axis which is illustrated as vertical.); and
	[2, 3…].

Hughes et al. fails to teach, but Adachi et al. does teach [1…]: wherein the polygon structure has a trapezoidal cross section (FIGS. 4 and 5a-b, polygon mirror 4, faces 4a-f, Paragraphs [0034]-[0036]. Cross section appears trapezoidal in FIGS. 5a-b.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Hughes et al. with the specific mirror shape taught by Adachi et al. The reasoning for this is that the particular shape for the polygon mirror taught by Adachi et al., has the various sides angled at different angles, allowing the mirror to alter its vertical FOV when the laser is reflected from different sides. This predictably allows for a greater area to be scanned, or would potentially allow the user to control the FOV depending on the polygon mirrors position.

This combination still fails to teach, but Campbell et al. does teach [2…]: a region of interest controller operative to: 
adjust a movement speed of the moveable mirror such that the LiDAR system has a different vertical angle scan resolution within a region of interest from an area adjacent to the region of interest (FIGS. 1 and 8, scanner 120, controller 150, and scan lines 410, Paragraphs [0044], [0100], and [0101]. Teaches a controller that adjusts the scanning rate of a mirror. This scan rate can be adjusted to alter the vertical resolution of a scan within a particular angular range, serving as an area of interest.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., with the adjustable scanning rate taught by Campbell et al. The reasoning for this is that by adjusting the mirror scan rate it allows for a great degree of control over the resolution of the scan pattern. This predictably allows the designer to easily assign areas of varying levels of resolution, in proportion with their level of interest in the area.

This combination still fails to teach, but Curatu does teach [3…]: [a region of interest controller operative to:]
	adjust light pulse intervals of the light energy such that the LiDAR system has a different horizontal angle scan resolution within the region of interest from the area adjacent to the region of interest (FIG. 2, scanner 162, Paragraphs [0024], [0026], [0076], and [0152]. Teaches a controller that increases a LIDARs pulse repetition rate inside an area of interest. This increased pulse repetition rate would increase the horizontal scan resolution, based on the scanning system being used. ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al. and the adjustable scanning rate taught by Campbell et al., with the increased pulse repetition rate taught by Curatu. The reasoning for this is that an increased pulse repetition rate will fire more pulses during the same amount of time and the same area of scanning, assuming a constant mirror motion. This will predictably lead to a greater amount of data, which can be useful for navigational purposes.

Regarding claim 40 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the moveable mirror is a single plane mirror (Hughes et al., FIG. 2, scan mirror 60, Paragraph [0101]. The mirror is illustrated as a single plane mirror.).

Regarding claim 41 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 40, wherein the single plane mirror yields a relatively higher resolution at top and bottom portions of the vertical field of view than a middle portion of the vertical field of view (Campbell et al., FIGS. 6 and 7, scan lines 410, Paragraphs [0091], [0092], and [0094]. Teaches that there may be a higher density of scan points towards the edges of an FOV when a single plane mirror is oscillating back and forth in a sinusoidal manner such as from a galvanometer, and the pulse rate is kept constant. The vertical scan mirror taught by Hughes is actuated by a galvanometer and fires at a substantially constant rate (Paragraphs ) and thus would produce higher density scanning at the top and bottom of its FOV, compared to the middle portion.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the top and bottom scan resolution also taught by Campbell et al. The reasoning for this is that this scan pattern is created from a combination constant pulse repetition rate and a sinusoidal oscillation of a vertical scanning single plane mirror, which can be achieved using a galvanometer. Both of these options are relatively easy to implement in a LIDAR system and thus would predictably simply the systems overall design, and make predicting to the output direction of pulses simpler.

Regarding claim 43 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the light source is a fiber optic light source (Hughes et al., FIGS. 2 and 3, light source 12, Paragraph [0108]).

Regarding claim 44 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the light source is a semiconductor based emitter light source (Campbell et al., FIG. 1, light source 110, Paragraph [0037]. Uses a semiconductor optical amplifier in its laser source.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the semiconductor optical amplifier also taught by Campbell et al. The reasoning for this is that by including the SOA in the device is that it allows output signals to be amplified. This predictably leads to stronger return signals, which give better detection results.

Regarding claim 45 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the polygon structure is operative to rotate about a rotation axis in a first direction at a substantially constant speed (Hughes et al., FIGS. 2 and 6A, motor 56 and polygon mirrors 52 and 202, Paragraph [0129]. Teaches that motor 56 can rotate the polygon mirror at a constant rate.).

Regarding claim 46 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 45, wherein the rotation axis is coincident to a symmetric axis of the polygon structure (Hughes et al., FIGS. 2 and 6A, motor 56 and polygon mirrors 52 and 202, Paragraphs [0100] and [0129]. In both illustrations the motors, which would define the rotation axes, are aligned with the symmetric axis of the polygon structures.).

Regarding claim 47 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 45, wherein the polygon structure comprises a facet that is parallel or non-parallel to the rotation axis (Adachi et al., FIGS. 2 and 4, polygon mirror 4, faces 4a-f, Paragraphs [0034]-[0036]. All sides of the polygon are non-parallel to the rotation axis.).

Regarding claim 49 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 45, wherein the polygon structure is trimmed (Adachi et al., FIGS. 2 and 4, polygon mirror 4, faces 4a-f, Paragraph [0034]. FIG. 2 illustrates the polygon structure as having trimmed corners and FIG. 4 illustrates one side being chamfered. Additionally, Hughes et al. Paragraph [0011] teaches having chamfered edges for rotating polygon mirrors as advantageous in terms of acoustic noise.).

Regarding claim 50 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 45, wherein the polygon structure has a first facet, a second facet, a top surface, and a bottom surface (Adachi et al., FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraph [0053]. The specification refers to the polygon mirror having a top and bottom surface, while faces 4a and 4b can be designated as the first and second facets respectively. ), wherein the first facet is non-parallel to the second facet (Adachi et al., FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraphs [0034]-[0036]. Face 4a and 4b are not parallel to one another.), and wherein the top surface is parallel to the bottom surface (Adachi et al., FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraph [0053]. The upper and bottom surfaces are illustrated as parallel to one another.).

Regarding claim 52 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the movable mirror is a mirror galvanometer (Hughes et al., FIGS. 2 and 6A-B, scan mirrors 60 204-1 and 2, and galvanometer scanners 206-1 and 2, Paragraphs [0007], [0123], and [0131]. Teaches driving the scan mirrors using galvanometers.).

Regarding claim 53 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the light source is operative to transmit light pulses (Hughes et al., FIG. 2, light source 12, Paragraph [0054]).

Regarding claim 54 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein the polygon structure and the moveable mirror are positioned at different vertical heights (Adachi et al., FIG. 2, reflection mirror 3 and polygon mirror 4, Paragraph [0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the differing mirror heights also taught by Adachi et al. The reasoning for this is that if the movable mirror is intended to control the vertical FOV, it will thus be reflecting the output light at different vertical from how it was output by the emitter, as keeping it at the same height would only return the beam to the emitter. Having the polygon mirror at a different height would thus be obvious, as keeping it at that separate height would predictably allow it to intercept and reflect the output light towards the environment after it has been deflected by the movable mirror.

Regarding claim 55 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, wherein a rotation axis of the polygon structure and an oscillating axis of the moveable mirror are substantially perpendicular to each other (Hughes et al., FIG. 2, polygon mirror 52 and scan mirror 60, Paragraphs [0100] and [0101]. Explicitly states that the rotation axes are perpendicular to one another.).

Claims 35, 36, 39, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), Curatu (US 20180284234 A1), and Dussan (US 20170242104 A1).

Regarding claim 35 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34.

This combination fails to teach, but Dussan does teach wherein the movable mirror is a multi-plane mirror (FIG. 2A, beam scanner 204, Paragraph [0039]. Teaches the use of a MEMS array, which would function as a multiplane mirror, in combination with a polygon mirror. This could replace the scanning mirror taught by Hughes et al., and thus scan the vertical axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the MEMs array taught by Dussan. The reasoning for this is that MEMS arrays offer a high degree of control over how light is directed, due to its ability to move multiple surfaces to multiple different positions. This predictably will allow for a greater degree of control in the output beams direction.

Regarding claim 36 Hughes et al., modified in view of Adachi et al., Campbell et al., Curatu, and Dussan, teaches the LiDAR system of claim 35, wherein the multi-plane mirror is operative to oscillate back and forth about an axis (Dussan, FIG. 2A, beam scanner 204, Paragraph [0039]. Each surface in the array is able to controllably tilt about an axis, meaning the multi-plane mirror may rotate about at least one axis.).

Regarding claim 39 Hughes et al., modified in view of Adachi et al., Campbell et al., Curatu, and Dussan, teaches the LiDAR system of claim 35, wherein the multi-plane mirror yields a relatively higher resolution within a middle portion of the vertical field of view than top and bottom portions of the vertical field of view (Dussan, FIGS. 2A and 10B, beam scanner 204, Paragraphs [0039], [0044], and [0081]. Teaches that the beam scanner can be used in combination with other elements to render the scan pattern illustrated in FIG. 10B, where resolution is higher in the middle of the FOV.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., the increased pulse repetition rate taught by Curatu, and the MEMs array taught by Dussan, with the high resolution at the center of the field of view also taught by Dussan. he reasoning for this is that by in the case of many LIDAR scanners, regions of interest are often found near the center of the FOV. Predictably, by increasing the resolution of the center of the FOV, the system is able to measure or image this region in greater detail.

Regarding claim 56 Hughes et al. teaches a light detection and ranging (LiDAR) system comprising:
	a light source operative to transmit light energy (FIG. 2, light source 12, Paragraph [0053]);
	a polygon structure that controls a lateral angle of a field of view of the LiDAR system (FIG. 2, polygon mirror 52, Paragraph [0101]. Rotates along the x-axis, which is illustrated as lateral.), [1, 2, 3, and 4…].	

Hughes et al. fails to teach, but Adachi et al. does teach [2…]: wherein the polygon structure has a trapezoidal cross section (FIGS. 4 and 5a-b, polygon mirror 4, faces 4a-f, Paragraphs [0034]-[0036]. Cross section appears trapezoidal in FIGS. 5a-b.), further wherein the polygon structure has a first facet and a second facet (FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraphs [0034]-[0036]. Face 4a and 4b can be considered the first and second facet, respectively.), wherein the first facet is non-parallel to the second facet (FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraphs [0034]-[0036]. Face 4a and 4b are not parallel to one another.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Hughes et al. with the specific mirror shape taught by Adachi et al. The reasoning for this is that the particular shape for the polygon mirror taught by Adachi et al., has the various sides angled at different angles, allowing the mirror to alter its vertical FOV when the laser is reflected from different sides. This predictably allows for a greater area to be scanned, or would potentially allow the user to control the FOV depending on the polygon mirrors position.

This combination still fails to teach, but Dussan does teach [2…]: a multi-plane mirror positioned to redirect light energy passing between the light source and the polygon structure (FIG. 2A, beam scanner 204, Paragraph [0039]. Teaches the use of a MEMS array, which would function as a multiplane mirror, in combination with a polygon mirror. This could replace the scanning mirror taught by Hughes et al. and function between the light source and polygon mirror.), the multi-plane mirror operative to control a vertical field of view of the LiDAR system (FIG. 2A, beam scanner 204, Paragraph [0039]. Teaches the use of a MEMS array, which would function as a multiplane mirror, in combination with a polygon mirror. This could replace the scanning mirror taught by Hughes et al. and thus scan the vertical axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., with the MEMs array taught by Dussan. The reasoning for this is that MEMS arrays offer a high degree of control over how light is directed, due to its ability to move multiple surfaces to multiple different positions. This predictably will allow for a greater degree of control in the output beams direction.

This combination still fails to teach, but Campbell et al. does teach [3…]: a region of interest controller operative to: 
adjust a movement speed of the moveable mirror such that the LiDAR system has a different vertical angle scan resolution within a region of interest from an area adjacent to the region of interest (FIGS. 1 and 8, scanner 120, controller 150, and scan lines 410, Paragraphs [0044], [0100], and [0101]. Teaches a controller that adjusts the scanning rate of a mirror. This scan rate can be adjusted to alter the vertical resolution of a scan within a particular angular range, serving as an area of interest.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al. and the MEMs array taught by Dussan, with the adjustable scanning rate taught by Campbell et al. The reasoning for this is that by adjusting the mirror scan rate it allows for a great degree of control over the resolution of the scan pattern. This predictably allows the designer to easily assign areas of varying levels of resolution, in proportion with their level of interest in the area.

This combination still fails to teach, but Curatu does teach [4…]: [a region of interest controller operative to:]
	adjust light pulse intervals of the light energy such that the LiDAR system has a different horizontal angle scan resolution within the region of interest from the area adjacent to the region of interest (FIG. 2, scanner 162, Paragraphs [0024], [0026], [0076], and [0152]. Teaches a controller that increases a LIDARs pulse repetition rate inside an area of interest. This increased pulse repetition rate would increase the horizontal scan resolution, based on the scanning system being used.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the MEMs array taught by Dussan, and the adjustable scanning rate taught by Campbell et al., with the increased pulse repetition rate taught by Curatu. The reasoning for this is that an increased pulse repetition rate will fire more pulses during the same amount of time and the same area of scanning, assuming a constant mirror motion. This will predictably lead to a greater amount of data, which can be useful for navigational purposes.

Regarding claim 58 Hughes et al., modified in view of Adachi et al., Dussan, Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the multi-plane mirror is operative to oscillate back and forth about an axis (Dussan, FIG. 2A, beam scanner 204, Paragraph [0039]. Each surface in the array is able to controllably tilt about an axis, meaning the multi-plane mirror may rotate about at least one axis.).

Claims 35, 37, 38, 56, 57, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), Curatu (US 20180284234 A1), and Neumann et al. (US 20160006914 A1).

Regarding claim 35 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34.

This combination fails to teach, but Neumann et al. does teach wherein the movable mirror is a multi-plane mirror (FIG. 15, polygon mirror 1560, Paragraph [0203]. Teaches the use of a second polygon mirror, which would also be a multi-plane mirror, in combination with the original multiplane mirror to scan a vertical direction.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the second polygon mirror taught by Neumann et al. The reasoning for this is that a polygon mirror would be equally as effective for scanning the vertical direction as it is for scanning the horizontal direction. It will also predictably reduce the number of unique parts in the system, thus simplifying the design.

Regarding claim 37 Hughes et al., modified in view of Adachi et al., Campbell et al., Curatu, and Neumann et al., teaches the LiDAR system of claim 35, wherein the multi-plane mirror comprises a first plane member and a second plane member (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. The polygon mirror illustrated has at least two reflective faces.), wherein the first and second plane members are coupled together at a transition point (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. Any two of the adjacent faces are coupled at the corner they form.).

Regarding claim 38 Hughes et al., modified in view of Adachi et al., Campbell et al., Curatu, and Neumann et al., teaches the LiDAR system of claim 37, wherein the first and second plane members are arranged such that their respective faces are non-parallel to each other (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. Any two adjacent faces of the polygon mirror are non-parallel to each other.).

Regarding claim 56 Hughes et al. teaches a light detection and ranging (LiDAR) system comprising:
	a light source operative to transmit light energy (FIG. 2, light source 12, Paragraph [0053]);
	a polygon structure that controls a lateral angle of a field of view of the LiDAR system (FIG. 2, polygon mirror 52, Paragraph [0101]. Rotates along the x-axis, which is illustrated as lateral.), [1, 2, 3, and 4…].	

Hughes et al. fails to teach, but Adachi et al. does teach [2…]: wherein the polygon structure has a trapezoidal cross section (FIGS. 4 and 5a-b, polygon mirror 4, faces 4a-f, Paragraphs [0034]-[0036]. Cross section appears trapezoidal in FIGS. 5a-b.), further wherein the polygon structure has a first facet and a second facet (FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraphs [0034]-[0036]. Face 4a and 4b can be considered the first and second facet, respectively.), wherein the first facet is non-parallel to the second facet (FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraphs [0034]-[0036]. Face 4a and 4b are not parallel to one another.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Hughes et al. with the specific mirror shape taught by Adachi et al. The reasoning for this is that the particular shape for the polygon mirror taught by Adachi et al., has the various sides angled at different angles, allowing the mirror to alter its vertical FOV when the laser is reflected from different sides. This predictably allows for a greater area to be scanned, or would potentially allow the user to control the FOV depending on the polygon mirrors position.

This combination still fails to teach, but Neumann et al. does teach [2…]: a multi-plane mirror positioned to redirect light energy passing between the light source and the polygon structure (FIG. 15, polygon mirror 1560, Paragraph [0203]. Teaches the use of a second polygon mirror, which would also be a multi-plane mirror, in combination with the original multiplane mirror to scan a vertical direction.), the multi-plane mirror operative to control a vertical field of view of the LiDAR system (FIG. 15, polygon mirror 1560, Paragraph [0203]. Teaches the use of a second polygon mirror, which would also be a multi-plane mirror, in combination with the original multiplane mirror to scan a vertical direction.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., with the second polygon mirror taught by Neumann et al. The reasoning for this is that MEMS arrays offer a high degree of control over how light is directed, due to its ability to move multiple surfaces to multiple different positions. This predictably will allow for a greater degree of control in the output beams direction.

This combination still fails to teach, but Campbell et al. does teach [3…]: a region of interest controller operative to: 
adjust a movement speed of the moveable mirror such that the LiDAR system has a different vertical angle scan resolution within a region of interest from an area adjacent to the region of interest (FIGS. 1 and 8, scanner 120, controller 150, and scan lines 410, Paragraphs [0044], [0100], and [0101]. Teaches a controller that adjusts the scanning rate of a mirror. This scan rate can be adjusted to alter the vertical resolution of a scan within a particular angular range, serving as an area of interest.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al. and the second polygon mirror taught by Neumann et al., with the adjustable scanning rate taught by Campbell et al. The reasoning for this is that by adjusting the mirror scan rate it allows for a great degree of control over the resolution of the scan pattern. This predictably allows the designer to easily assign areas of varying levels of resolution, in proportion with their level of interest in the area.

This combination still fails to teach, but Curatu does teach [4…]: [a region of interest controller operative to:]
	adjust light pulse intervals of the light energy such that the LiDAR system has a different horizontal angle scan resolution within the region of interest from the area adjacent to the region of interest (FIG. 2, scanner 162, Paragraphs [0024], [0026], [0076], and [0152]. Teaches a controller that increases a LIDARs pulse repetition rate inside an area of interest. This increased pulse repetition rate would increase the horizontal scan resolution, based on the scanning system being used.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the second polygon mirror taught by Neumann et al., and the adjustable scanning rate taught by Campbell et al., with the increased pulse repetition rate taught by Curatu. The reasoning for this is that an increased pulse repetition rate will fire more pulses during the same amount of time and the same area of scanning, assuming a constant mirror motion. This will predictably lead to a greater amount of data, which can be useful for navigational purposes.

Regarding claim 57 Hughes et al., modified in view of Adachi et al., Neumann et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the polygon structure further has a top surface and a bottom surface (Adachi et al., FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraph [0053]. The specification refers to the polygon mirror having a top and bottom surface.), wherein the top surface and the bottom surface are parallel (Adachi et al., FIGS. 2, 4, and 6, polygon mirror 4 and faces 4a-f, Paragraph [0053]. The upper and bottom surfaces are illustrated as parallel to one another.).

Regarding claim 59 Hughes et al., modified in view of Adachi et al., Neumann et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the multi-plane mirror comprises a first plane member and a second plane member (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. The polygon mirror illustrated has at least two reflective faces.), wherein the first and second plane members are coupled together (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. Any two of the adjacent faces are coupled at the corner they form.).

Regarding claim 60 Hughes et al., modified in view of Adachi et al., Neumann et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the multi-plane mirror comprises a first plane member, a second plane member, and a third plane member (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. The polygon mirror illustrated has at least three reflective faces.), wherein the first, second, and third plane members are coupled together (Neumann et al., FIG. 15, polygon mirror 1560, Paragraph [0203]. Any two of the adjacent faces are coupled at the corner they form, meaning all faces are thus coupled together.).

Regarding claim 61 Hughes et al., modified in view of Adachi et al., Neumann et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the light source is operative to transmit light pulses (Hughes et al., FIG. 2, light source 12, Paragraph [0054]).

Regarding claim 62 Hughes et al., modified in view of Adachi et al., Neumann et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 56, wherein the polygon structure and the multi-plane mirror are positioned at different vertical heights (Adachi et al., FIG. 2, reflection mirror 3 and polygon mirror 4, Paragraph [0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the second polygon mirror taught by Neumann et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the differing mirror heights also taught by Adachi et al. The reasoning for this is that if the multi-plane mirror is intended to control the vertical FOV, it will thus be reflecting the output light at different vertical from how it was output by the emitter, as keeping it at the same height would only return the beam to the emitter. Having the polygon mirror at a different height would thus be obvious, as keeping it at that separate height would predictably allow it to intercept and reflect the output light towards the environment after it has been deflected by the multi-plane mirror.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), Curatu (US 20180284234 A1), and Mayor et al. (US 7583364 B1).

Regarding claim 42 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 34, further comprising:
	a first collimator that collimates light energy from the light source (Hughes et al., FIGS. 2 and 3, light source 12 and collimator 90B-1, Paragraph [0105].); and
	a light detector (Hughes et al., FIGS. 2 and 3, receiver 18, Paragraph [0103].).

This combination fails to teach, but Mayor et al. does teach a second collimator that focuses light onto the light detector (FIG. 2, collimating lens 76 and detector 64, Col 13, Ln 38-54).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the collimator taught by Mayor et al. The reasoning for this is that by positioning a collimator in front of the receiver, it guarantees that the light incident upon the collimator will also reach the receiver. This predictably keeps the return signal from further scattering and thus strengthens the signal.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), Curatu (US 20180284234 A1), and O’Neill et al. (US 20100053715 A1).

Regarding claim 48 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches  the LiDAR system of claim 45.

This combination fails to teach, but O’Neill et al. does teach wherein the polygon structure is masked (FIGS. 9 and 10, polygonal mirror 910, masked regions 1015, and unmasked regions 1016, Paragraphs [0064] and [0065].).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the polygon mirror masking taught by O’Neill et al. The reasoning for this is that the collection efficiency of a polygonal mirrors surfaces, drops close to the edges of the surfaces. Thus, by masking portions close to the surface, it predictably ensures that the only signals being collected are strong signals, leading to fewer possible misreadings.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351 A1), modified in view of Adachi et al. (US 20050219504 A1), Campbell et al. (US 20190107623 A1), Curatu (US 20180284234 A1), and Bai et al. (US 20130076852 A1).

Regarding claim 51 Hughes et al., modified in view of Adachi et al., Campbell et al., and Curatu, teaches the LiDAR system of claim 45.

This combination fails to teach, but Bai et al. does teach wherein the rotation axis is not in line with gravity (FIG. 2, arrow 118, rotational axis 156, and tilt angle 157, Paragraphs [0031] and [0035]. Teaches tilting the rotation axis of a polygon mirror away from the vertical, which can be assumed to be aligned with gravity.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Hughes et al., and previously modified with the specific mirror shape taught by Adachi et al., the adjustable scanning rate taught by Campbell et al., and the increased pulse repetition rate taught by Curatu, with the polygon mirror tilting taught by Bai et al. The reasoning for this is that by tilting the rotation axis of the polygon mirror away from the gravitational axis it can predictably optimize the raster scan distortion to be symmetrical (Bai et al., Paragraphs [0008] and [0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645